Smith, P. J. (dissenting):
The Ontario Knitting Company claims damages for an alleged appropriation of its land for the purposes of the barge canal. Relief has been denied in the Court of Claims on the main ground that the appropriation was unnecessary and, therefore, unauthorized.
Prior to the construction of the barge canal the claimant’s property abutted the blue lines of the Oswego canal. Adjoining the claimant’s property was the towpath of that canal, about fifteen feet in breadth. On the other side of the claimant’s property was an hydraulic canal, so .that claimant’s property at the place in question varied in width from forty to sixty feet. The original plans for the construction of the barge canal involved the elimination of this towpath and the building of the canal up plumb to the blue fine or the foundation of the claimant’s mill. It also provided for the underpinning of the claimant’s mill at points where the foundation of the mill did not go to solid rock. The Canal Board was informed by the, Attorney-General that there was no authority for entering upon the claimant’s land for the purpose of placing this underpinning thereupon without permission of the claimant. The contract for the construction of the canal at this point, as actually made, therefore, left out the underpinning of claimant’s property. From the evidence it seems clear that this was omitted, not for the reason that it was unnecessary as a support to the wall of the canal, but because of want of authority to enter upon the land for that purpose and with the idea thereafter of making further plans for the strengthening of the wall of the .canal at that point. The testimony of Mr. Stevens, the Superintendent of Public Works, makes it clear that it was then understood either that the wall must be strengthened at this point or that the canal must be moved further to the west in order to leave sufficient room for a firm wall in the canal itself beyond the claimant’s property. It is found by the court below as a fact that upon April 30, 1908, after the appropriation of claimant’s land, the Canal Board adopted a resolution requesting the State Engineer to appropriate only so much of claimant’s property as was necessary to shore up the walls or alter the plans of the canal by changing the *326alignment so as to make it unnecessary to appropriate any of the property. Thereafter, and after the acts constituting the claimed appropriation, the lines of the canal were changed so that the canal was placed further west, making it unnecessary to use any of the claimant’s property. If the canal had not been moved further to the west the State would have required at least three or four feet off from the land upon which rested claimant’s building for the actual sustaining wall, without regard to what space might be necessary or convenient beyond the three or four feet for the purpose of building such wall. After the making of this contract this situation became a matter of discussion between the S'tate Engineer and Deputy State Engineer, and it was thereupon decided that the best course for the State would be to appropriate the entire property. Thereafter an appropriation map was duly made and duly filed in the State Engineer’s office and in the office of the Superintendent of Public Works giving a full description of the claimant’s property, and a copy thereof was duly served upon the claimant, so that under section 4 of chapter 147 of the Laws of 1903 (as amd. by Laws of 1906, chap. 365) the title to 'said property became vested in the State of New York. There is some question made as to the regularity of these proceedings in that the original map on file in the State Engineer’s office was not signed by the State Engineer himself. It was signed,, however, by the Special Deputy State Engineer, whose act in this respect under the statute was the act of the State Engineer himself. (Laws of 1903, chap. 147, § 8.) Also the copy, filed with the Superintendent of Public Works was certified by the State Engineer as a copy of an appropriation map made by himself, and that copy or a duplicate thereof was the map served upon the claimant, so that in my judgment there can be no question but that all the formalities of law were observed necessary to divest the claimant of the title to this land and to appropriate it to the benefit of the State.
Before discussing the law which I deem applicable to this case it may be well to. advert to the imputation of bad faith upon the part both of the claimant and the State Engineer cast by the prevailing opinion, by insinuation perhaps more *327than by direct claim. In response to this it may he well to note that no bad faith has been found by the trial court either on the part of the claimant or the State Engineer; nor is any had faith claimed on the part of either by the Attorney-General in his brief; nor is there the slightest evidence of bad faith in the record before us. The claimant’s land has been taken without its consent, and all forms have been followed necessary to vest the title absolutely in the State. The course of the claimant in refusing to take orders after the formal appropriation by the State is claimed to evince an undue eagerness upon its part to sell its land to the State. If we consider a moment, however, it is apparent that the claimant could do nothing else. The title to its land had been taken by following the mode prescribed by the statute, which is made by the statute conclusive evidence of title in the State. With title divested and a lawsuit upon its hands for compensation, the credit of the company was necessarily largely impaired. As will hereafter appear, it was no defense to the claimant that the State Engineer exercised bad judgment, provided only he had the power to appropriate this land. In this situation I submit that the claimant pursued the only course that was open to it and proceeded to close up its business, recognizing the title in the State. Again, the fact that claim was made for $1,000,000 of damage, and the proof only showed $700,000, is claimed to he evidence of had faith. If a lawyer were bound to make proof of 'all the damage claimed in his complaint, and in default of which he were adjudged to have acted in had faith in thus drawing that complaint, very few lawyers would espape disbarment. The intimation that the plaintiff would prefer large damages from the State has very little weight with those who know of the scrupulous jealousy with which the Court of Claims guards the State treasury. If any claimant ever filed a claim before the Court of Claims with any hope of getting more than he was entitled to, he was invariably doomed to grave disappointment. In this case, if the Court of Claims were directed to give to this company the loss which it had suffered hy the appropriation of this property, there is not the slightest danger that the State would he subjected to any excessive damages. Nor is there the slightest evidence of the bad faith of the State *328Engineer. According to the plans of the canal under which the contract was made, that wall needed strengthening. At least three or four feet were necessary upon which the strengthening wall should be placed. Considerably more than that amount was necessary for the doing of the work. To condemn those three or four feet would involve the tearing down of the claimant’s mill, or at least so much of a destruction that the damage to the claimant would be almost as much as the taking of all of claimant’s property. After the wall had been strengthened and the work had been done. What remained of the land could have been’sold by the State, if the Legislature had seen fit to so authorize, at a price which would minimize, if it would not entirely overbalance, the amount of damage which the State would have to pay for the whole mill; And this Gan now he done. There is no constitutional prohibition which will prevent the Legislature directing the sale of this property, and the price, which it should bring upon a public sale would be some evidence gf its value upon the trial of this claim for damages, and would go to repay the State for the compensation which it should pay to claimant. This land would not become a part of the forest preserve and would not begomeso far a part of the Oswego canal as would bring it within the provision of section 8 of article 7 of the State Constitution. That provision has been construed as meaning that “Neither the canals as highways of commerce, nor other property’owned by the State connected with the canals and- actually essential to their operation and. maintenance, shall be sold or leased.” (Sweet v. City of Syracuse, 129 N. Y. 317.) It might well, have been held that the State Engineer was wiser than was the Canal Board in afterwards changing the alignment of the canal so as to render unnecessary the taking of any of this property. Moreover, this land might be used in various ways in connection with the use of the canal and in connection with the construction thereof, as will be hereafter considered, All these matters were discussed between the State Engineer and his deputy, and the State Engineer exercised his best judgment in making this appropriation.
Whatever might have been the effect of collusion between the claimant and the State. Engineer, it seems to me clear that *329any bad faith on the part of the State Engineer alone is wholly immaterial to this controversy. I have not overlooked the authority of People v. Fisher (190 N. Y. 468, 477). But that was a case where the person whose property was claimed to have been appropriated was contending that there was no lawful appropriation of the fee. In resisting the right of the State to appropriate, the owner might well claim that the judgment of the State Engineer should be exercised in good faith before it should authorize the taking of her property in invitwni. Where, however, the owner of the estate does not resist the appropriation by the State, but simply claims damages for that appropriation, the State is estopped from denying the good faith of its constitutional officer in making that appropriation. Otherwise the owner of property would be at the mercy of the State, or rather of the State Engineer, who could allege his own bad faith in case, by a change of plans, the property should afterwards become unnecessary for the purposes of the canal. The only question in this case upon which the right of the plaintiff must, it seems to me depend) is whether the State Engineer and Superintendent of Public Works had authority for any purpose to appropriate this land.
The authority of the State Engineer to appropriate this land is found in section 4 of chapter 147 of the Laws.of 1903 (as amd. by Laws of 1906, chap. 365). That statute provides: “The State Engineer may enter upon, take possession of and use lands, structures and waters, the appropriation of which for the use of the improved canals and for the purposes of the work and improvement authorized by this act, shall in his judgment be necessary.” Under this statute the State Engineer represents the sovereignty of the State. His appropriation, if made for the purposes authorized in the statute, is just as effective as would be the appropriation by specific act of the Legislature itself. He is a constitutional officer and within the limits of the instructions given him by the Legislature acts under constitutional as well as statutory authority. While the determination as to whether the purpose for which this land had been appropriated is a public purpose is a matter subject to review by the court, his determination of what land is necessary for that purpose is the determi*330nation of the sovereign State and is not subject to review by the courts. His reasons for making the appropriation are not the subject of judicial inquiry. In People v. Fisher (116 App. Div. 677) in the prevailing opinion it is said: “ It is the general rule that the necessity for exercising the right of eminent domain is a question of a political rather than of a judicial nature; that its determination rests with the Legislature, and the courts have no power to review it, and that the Legislature may delegate the power to public officers, whose determination is likewise conclusive upon the courts. (Matter of Fowler, 53 N. Y. 60; People v. Smith, 21 id. 595.) And so whether it will take the title in fee or simply acquire an easement is likewise a question of that character. As was said by Judge Andrews in Sweet v. B., N. Y. & P. R. Co. (79 N. Y. 293, 300): ‘ When the statute authorizes the taking of a fee, it cannot be held invalid, or that an easement only was acquired by proceedings thereunder, on the ground that in the judgment of the court the taking of an easement only would accomplish the public purpose which the Legislature had in view. That is a legislative and not a judicial question.’ ” In Matter of Foiuler (53 N. Y. 60) it was held: “As the Legislature may delegate the exercise of the right of eminent domain to municipalities, to boards of officers and to public agents, the necessity of an appropriation of lands by those upon whom this right is conferred cannot be inquired into by the courts. If the use to which the lands are to be put is public, the Legislature, or the instrumentality which it employs, is the sole judge of the necessity, unless there is a provision otherwise in the enactment.” In Shoemaker v. United States (147 U. S. 282, 298), Shiras, J.,' speaking for the court, said: “The adjudicated cases likewise establish the proposition that while the courts have power to determine Whether the use for which private property is authorized by the Legislature to be taken, is in fact a public use, yet if this question is decided in the affirmative, the judicial function is exhausted; that the extent to which such property shall be taken for such use rests wholly in the legislative discretion, subject only to the restraint that just compensation must be made.” In Lynch v. Forbes (161 Mass. 308, 309) the opinion reads: “ The plaintiff contends *331in both cases that the taking was unlawful, and at the trial of the case in trespass he offered to show that prior to the taking in question, the town had taken all the land that it needed, and that this was not suitable and was not necessary, useful or proper for any of the purposes named in the acts under which it was taken. * * * In the absence of any provision in the Statutes submitting the matter to a court of jury, the decision of the question lies with the body or individuals to whom the State has delegated the authority to take. They have the same power as the State, acting through any regularly constituted authority, would have.” (Citing cases.) In City of Boston v. Talbot (206 Mass. 82) the State was building a subway. It condemned not only the land required for the tunnel itself but also adjacent land, which would probably be injured, and did this in order to economize the expense of damage claims. The validity of the condemnation was sustained. That case is very analogous to the case at bar and the opinions of the learned justices writing therein go very far toward establishing the right of the State Engineer to condemn the whole of this property, even though it be conceded that part only was necessary for the purposes of the construction of the canal. It sanctions the condemnation of the whole property as economically made, as the taking of part would of necessity destroy the structures and the. part not needed could be sold of leased or used for other purposes by the State. In the view I take of this case, however, it is not necessary here to go to that extent.
The authorities cited would seem to be sufficient to show that the question of the lack of necessity of these lands for the purposes of the canal upon which the judgment of the court below is based is a matter for the State itself alone to determine and is not subject to review by the.court. This rule of law has thus been held under the authorities cited as against the protest of the landowner that his constitutional right has been invaded by the taking of his property. If under his protest authority therefor can be found a fortiori where the State has assumed to appropriate the land and the property owner without questioning the right of appropriation is seeking to recover damages therefor, it does not lie with the State to say that although the *332land was taken as necessary at the time it was taken, nevertheless by an alteration of plan it has become unnecessary and, therefore, the State repudiates the act of its agent lawfully authorized thereto and declines either to take the property or to pay damages therefor. If the contention of the State be upheld the law has played a very cruel trick upon this claimant. There is no proof of collusion or fraud upon the part of the State Engineer or this claimant. With the authority given to the State Engineer to appropriate land for the purposes expressed in the statute every formality required to divest the claimant of this land has been complied with. The claimant acting in good faith immediately closed up its contracts which were pending and did only so much new business as was necessary to close out the stock on hand. It would be a strange rule of law if this claimant was required at its peril to employ experts and prove in a court of law that the taking of the whole or a part of these premises was not necessary or advantageous to the State. If it had been to the advantage of the State to take possession of this property the claimant’s objection that the whole or a part thereof was unnecessarily taken would not hold for a moment. Whether or not it was a wise policy for the State Engineer to appropriate all of this property the Legislature left to the State Engineer to determine. (People v. Fisher, 190 N. Y. 468.) The law has since been amended so as to limit the power of the State Engineer in the appropriation of lands to those only the appropriation of which is approved by the Canal Board, but such was not the statute at the time these lands were taken. (See Laws of 1903, chap. 147, § 4, as amd. by Laws of 1906, chap. 365; Id. § 4, as amd. by Laws of 1908, chap. 196; Laws of 1909, chap. 273, and Laws of 1911, chaps. 468, 736.)
It is urged by the State that by a subsequent change in the line of the canal the taking of any of this property has been rendered unnecessary, and that this judgment of the Court of Claims in effect revests the title of the land in the claimant. However plausible this argument may be, we cannot affirm this judgment upon this ground, first, because the law does not authorize the courts to revest title in any such indirect manner, and, secondly, as a matter of equity, to so hold would *333deprive the claimant of its right of compensation for the injury to its business which naturally followed after the original appropriation by the State. If this property had. once been lawfully appropriated it can be returned to the claimant only under some statutory power which is here lacking. If there be any way in which the State can evade the payment of the price of condemnation by revesting the title of the land in the claimant it certainly cannot be done by giving back any doubtful title or by any judgment of the court arbitrarily misconstruing the enactments of the' Legislature.
Another contention on the part of the State to which reference should be made is that the power of the State Engineer is limited by section 6 of the act referred to, so that this appropriation could only be made with the consent of the Canal Board. As I read the statute, however, the appropriation of lands for the purposes of the canal or of the work of improvement thereof is authorized by section 4, and the alteration of contracts referred to in section 6 as requiring the consent of the Canal Board is simply the alteration of contracts for work upon the canal. (See, also, § 6, as amd. by Laws of 1907, chap. 394; since amd. by Laws of 1911, chap. 736.) The appropriation of lands for the purposes of the canal or of the work to be done thereupon at any stage in the proceedings was vested in the State Engineer alone until the act was amended subsequent to the appropriation of the- land in question. The evident purpose of section 6 is to prevent frauds by authorizing the enlargement of contracts to favorites after the contract had once been assigned through competition. The taking of this land does not in any way alter the construction contract. The necessary sustaining wall may be built by a new contract with some other contractor. No alteration of any contract is in any way involved.
We are thus brought to the final contention on the part of the State, to Wit: That the State Engineer was at this time limited in his power to the appropriation of lands within the blue line of the canal as first plotted. The minimum width of the prism of the canal was to be seventy-five feet. There was no maximum width prescribed, nor were the powers of the State Engineer in any way circumscribed in the laying out of *334the canal, except that in cities he was to make the width less than seventy-five feet only with the approval of the Canal Board. By section 3 of the act referred to the route must be laid out by the State Engineer, and he was thereby “authorized and required to make such deviations therefrom as may be necessary or desirable for bettering the alignment, reducing curvature, better placing of structures and their approaches, seeming better foundations, or generally for any purpose tending to improve the canal and render its navigation safer and easier.” (See, also, § 3, as amd. by Laws of 1905, chap. 740, and Laws of 1907, chap. 710; since amd. by Laws of 1908, chap. 508, and Laws of 1910, chap. 83.) By section 4 he was authorized to appropriate lands for the use of the improved canal “and for the purposes of the work and improvement authorized by this act” which should in his judgment be necessary. (See, also, § 4, as amd. by Laiws of 1906, chap. 365; since amended by statutes supra.) Under the contract for the construction of this part of the canal as it then existed the evidence overwhelmingly establishes that part at least of this land was necessary for the actual placing of the supporting walls to make firm the foundation of the canal. It would seem to the extent of the land which was necessary for that purpose that the claim for damages is indisputable, and this conclusion alone would reverse the judgment. This land was just above a contemplated lock. Whether by reason of this fact this land was necessary either in the use or construction of the canal was for the State Engineer to determine. In addition to that part of the land needed for the actual placement of the supporting wall how much was in his judgment needed for the purpose of the construction of this wall was for the State Engineer to determíne. He has certified that all was needed, and the claimant was foreclosed from asserting the contrary. After claimant’s land has been taken in conformity with the statute, after certification by the constitutional State officer, that all was needed for purposes for which he was authorized to appropriate the same, the Court of Claims had denied compensation on the ground that the State Engineer exercised no judgment in appropriating any of this land. The law does not play battledore and shuttlecock with a man’s *335property. That the State Engineer did exercise his judgment is plain. Whether wisely or not is not for us to judge. His acts are conclusive upon the State, even though by a change of plan the land be not now needed. Claimant is entitled to compensation, and judgment should he reversed, with costs, and a new trial ordered.
Betts, J., concurred.
Judgment affirmed, with costs.